DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/15/22 has been entered. Claims 1-6, 8, 10-15, 17 remain pending in the application. It is acknowledged that claims 7, 9, 16, 18 have been cancelled.

Allowable over Prior Art
Regarding 35 USC 102/103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claims 1, 10. That is, the prior art fails to disclose “determining that a total deviation for the one or more particular column delimiters exceeds a stored deviation threshold and, in response, identifying, as one or more candidate column delimiters, one or more symbols in the sample excerpt that are not contained in either the column delimiter whitelist data or the column delimiter blacklist data”. Claims 2-6, 8, 10-15, 17 are also allowable over the prior art due to their dependency on claims 1, 10, respectively. However, these claims would still need to be amended or cancelled in order to overcome the current double patenting and 35 USC 101 rejections to put the claims into condition for allowance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 10-15, 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10-15, 17 of U.S. Patent No. 10,540,333. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would recognize that claims 1-6, 8, 10-15, 17 of U.S. Patent No. 10,540,333 are directed to a similar invention as that of claims 1-6, 8, 10-15, 17 in the present application.

Claim
16/748,351
Claim
US 10,540,333
1
A method comprising: receiving a data input file;
selecting a sample excerpt from the data input file, the sample excerpt comprising a subset of the data input file;
analyzing the sample excerpt to determine header data for the data input file, determining the header data for the data input file comprising: determining that a first row in the sample excerpt does not contain a delimited numeric value; determining that a second row in the sample excerpt following the first row does contain a delimited value;
in response to determining that the first row does not contain a delimited value and the second row does contain a delimited value, determining that the first row consists of the header data for the data input file;
analyzing the sample excerpt to determine a row delimiter for the data input file, the row delimiter comprising one or more symbols that delimit each particular row of a plurality of rows in the data input file;
using the row delimiter, identifying a plurality of rows from the sample excerpt that is not included in the header data for the data input file; storing column delimiter whitelist data comprising a plurality of particular candidate column delimiters; storing column delimiter blacklist data comprising data identifying one or more symbols that are not candidate column delimiters;
identifying one or more particular candidate column delimiters of the plurality of particular candidate column delimiters in the plurality of rows;
determining that a total deviation for the one or more particular column delimiters exceeds a stored deviation threshold and, in response, identifying, as one or more candidate column delimiters, one or more symbols in the sample excerpt that are not contained in either the column delimiter whitelist data or the column delimiter blacklist data;
using a column delimiter of the one or more candidate column delimiters and the row delimiter to generate a candidate schema for the data input file; using the candidate schema for the data input file, translating the data input file into a plurality of rows and columns;
storing, in a database, the plurality of rows that contain a plurality of columns;
wherein the method is performed using one or more processors
1, 2, 3, 8
A method comprising:
receiving a data input file;
selecting a sample excerpt from the data input file, the sample excerpt comprising a subset of the data input file;
analyzing the sample excerpt to determine a row delimiter for the data input file, the row delimiter comprising one or more symbols that delimit each particular row of a plurality of rows in the data input file;
analyzing the sample excerpt to determine a column delimiter for the data input file, the column delimiter comprising one or more symbols that delimit each particular column of a plurality of columns in the data input file; wherein analyzing the sample excerpt to determine the column delimiter for the data input file comprises:
using the row delimiter, identifying a plurality of rows; identifying, in the plurality of rows, one or more candidate column delimiters; for each candidate column delimiter of the one or more candidate column delimiters: identifying a number of instances of the candidate column delimiter in each the plurality of rows; determining a mode of the numbers of instances of the candidate column delimiter in each of the plurality of rows; and computing a total deviation for the candidate column delimiter, the total deviation comprising a sum of deviations of the number of instances of the candidate column delimiter in each of the plurality of rows from the mode of the numbers of instances of the candidate column delimiter in each of the plurality of rows; determining that a particular candidate column delimiter comprises a lowest total deviation of the candidate column delimiters and, in response, selecting the particular candidate column delimiter as the column delimiter;
using the column delimiter and the row delimiter to generate a candidate schema for the data input file; using the candidate schema and the data input file, generating a plurality of sample rows and sample columns; displaying the plurality of sample rows and sample columns through the graphical user interface; wherein the method is performed using one or more processors; analyzing the sample excerpt to determine header data for the data input file, the header data comprising one or more strings in the data input file; wherein analyzing the sample excerpt to determine the column delimiter, the row delimiter, and the plurality of data format types comprises analyzing only data in the sample excerpt that is not included in the header data; wherein analyzing the sample excerpt to determine header data for the data input file comprises: determining that a first row in the sample excerpt does not contain a delimited numeric value; determining that a second row in the sample excerpt following the first row does contain a delimited value; based, at least in part, on determining that the first row does not contain a delimited value and the second row does contain a delimited value, determining that the first row consists of header data; 
wherein identifying the one or more candidate column delimiters comprises: storing column delimiter whitelist data comprising a plurality of particular candidate column delimiters;
storing column delimiter blacklist data comprising data identifying one or more symbols that are not candidate column delimiters; identifying one or more particular candidate column delimiters in the sample excerpt;
determining that a total deviation for the one or more particular column delimiters exceeds a stored deviation threshold and, in response, identifying, as at least one of the one or more candidate column delimiters, one or more symbols in the sample excerpt that are not contained in either the column delimiter whitelist data or the column delimiter blacklist data
2
wherein analyzing the sample excerpt to determine a column delimiter for the data input file further comprises: for each candidate column delimiter of the one or more candidate column delimiters: identifying a number of instances of said each candidate column delimiter of the one or more candidate column delimiters in each the plurality of rows; computing a total deviation value for said each candidate column delimiter of the one or more candidate column delimiters; determining that a particular candidate column delimiter comprises a lowest total deviation of the one or more candidate column delimiters and, in response, selecting the particular candidate column delimiter
1
…wherein analyzing the sample excerpt to determine the column delimiter for the data input file comprises:
using the row delimiter, identifying a plurality of rows;
identifying, in the plurality of rows, one or more candidate column delimiters;
for each candidate column delimiter of the one or more candidate column delimiters:
identifying a number of instances of the candidate column delimiter in each the plurality of rows;
determining a mode of the numbers of instances of the candidate column delimiter in each of the plurality of rows; and
computing a total deviation for the candidate column delimiter, the total deviation comprising a sum of deviations of the number of instances of the candidate column delimiter in each of the plurality of rows from the mode of the numbers of instances of the candidate column delimiter in each of the plurality of rows;
determining that a particular candidate column delimiter comprises a lowest total deviation of the candidate column delimiters and, in response, selecting the particular candidate column delimiter as the column delimiter…
3
further comprising using the header data for the data input file, extracting one or more column names for the plurality of columns
4
further comprising using the header data, extracting one or more column names for the plurality of columns
4
wherein analyzing the sample excerpt to determine a row delimiter for the data input file comprises: storing row delimiter whitelist data comprising a plurality of candidate row delimiters; searching the sample excerpt to locate a particular candidate row delimiter , wherein the particular candidate row delimiter is a first occurrence of any of the plurality of candidate row delimiters; selecting the particular candidate row delimiter as the row delimiter for the data input file
5
wherein analyzing the sample excerpt to determine a row delimiter for the data input file comprises: storing row delimiter whitelist data comprising a plurality of candidate row delimiter; searching the sample excerpt to locate a particular row delimiter candidate, wherein the particular candidate row delimiter is a first occurrence of any of the plurality of candidate row delimiters; selecting the particular row delimiter candidate as the row delimiter for the data input file
5
wherein identifying the one or more candidate column delimiters comprises: identifying the one or more candidate column delimiters in the sample excerpt
6
wherein identifying the one or more candidate column delimiters comprises:
storing column delimiter whitelist data comprising the one or more candidate column delimiters;
identifying the one more candidate column delimiters in the sample excerpt
6
wherein identifying the one or more candidate column delimiters comprises: determining that the sample excerpt does not contain any of the plurality of particular candidate column delimiters;
identifying, as the one or more candidate column delimiters, one or more symbols in the sample excerpt that are not contained in the column delimiter black list data
7
wherein identifying the one or more candidate column delimiters comprises:
storing column delimiter whitelist data comprising a plurality of particular candidate column delimiters;
storing column delimiter black list data comprising data identifying one or more symbols that are not candidate column delimiters; determining that the sample excerpt does not contain any of the plurality of particular candidate column delimiters;
identifying, as the one or more candidate column delimiters, one or more symbols in the sample excerpt that are not contained in the column delimiter black list data
8
wherein analyzing the sample excerpt to determine a column delimiter for the data input file comprises: identifying, in the sample excerpt, one or more symbols following an open quotation and preceding a close quotation; identifying a particular symbol immediately following the close quotation; selecting the particular symbol immediately following the close quotation as the column delimiter
9
wherein analyzing the sample excerpt to determine a column delimiter for the data input file comprises: identifying, in the sample excerpt, one or more symbols following an open quotation and preceding a close quotation;
identifying a particular symbol immediately following the close quotation;
selecting the particular symbol as the column delimiter
10
A system comprising: one or more processors; one or more storage media; one or more instructions stored in the one or more storage media which, when executed by the one or more processors, cause performance of: receiving a data input file;
selecting a sample excerpt from the data input file, the sample excerpt comprising a subset of the data input file; analyzing the sample excerpt to determine header data for the data input file, determining the header data for the data input file comprising: determining that a first row in the sample excerpt does not contain a delimited numeric value;
determining that a second row in the sample excerpt following the first row does contain a delimited value;
in response to determining that the first row does not contain a delimited value and the second row does contain a delimited value, determining that the first row consists of the header data for the data input file;
analyzing the sample excerpt to determine a row delimiter for the data input file, the row delimiter comprising one or more symbols that delimit each particular row of a plurality of rows in the data input file; using the row delimiter, identifying a plurality of rows from the sample excerpt that is not included in the header data for the data input file;
storing column delimiter whitelist data comprising a plurality of particular candidate column delimiters; storing column delimiter blacklist data comprising data identifying one or more symbols that are not candidate column delimiters;
identifying one or more particular candidate column delimiters of the plurality of particular candidate column delimiters in the plurality of rows;
determining that a total deviation for the one or more particular column delimiters exceeds a stored deviation threshold and, in response, identifying, as one or more candidate column delimiters, one or more symbols in the sample excerpt that are not contained in either the column delimiter whitelist data or the column delimiter blacklist data; using a column delimiter of the one or more candidate column delimiters and the row delimiter to generate a candidate schema for the data input file;
using the candidate schema for the data input file, translating the data input file into a plurality of rows and columns;
storing, in a database, the plurality of rows that contain a plurality of columns
11, 12, 13
A system comprising: one or more processors; one or more storage media; one or more instructions stored in the storage media which, when executed by the one or more processors, cause performance of: receiving a data input file;
selecting a sample excerpt from the data input file, the sample excerpt comprising a subset of the data input file; analyzing the sample excerpt to determine a row delimiter for the data input file, the row delimiter comprising one or more symbols that delimit each particular row of a plurality of rows in the data input file; analyzing the sample excerpt to determine a column delimiter for the data input file, the column delimiter comprising one or more symbols that delimit each particular column of a plurality of columns in the data input file; wherein analyzing the sample excerpt to determine the column delimiter for the data input file comprises:
using the row delimiter, identifying a plurality of rows; identifying, in the plurality of rows, one or more candidate column delimiters; for each candidate column delimiter of the one or more candidate column delimiters:
identifying a number of instances of the candidate column delimiter in each the plurality of rows; determining a mode of the numbers of instances of the candidate column delimiter in each of the plurality of rows; and computing a total deviation for the candidate column delimiter, the total deviation comprising a sum of deviations of the number of instances of the candidate column delimiter in each of the plurality of rows from the mode of the numbers of instances of the candidate column delimiter in each of the plurality of rows; determining that a particular candidate column delimiter comprises a lowest total deviation of the candidate column delimiters and, in response, selecting the particular candidate column delimiter as the column delimiter;
using the column delimiter and the row delimiter to generate a candidate schema for the data input file; using the candidate schema and the data input file, generating a plurality of sample rows and sample columns; displaying the plurality of sample rows and sample columns through the graphical user interface; wherein the method is performed using one or more processors; wherein the instructions, when executed by the one or more processors, further cause performance of:
analyzing the sample excerpt to determine header data for the data input file, the header data comprising one or more strings in the data input file; wherein analyzing the sample excerpt to determine the column delimiter, the row delimiter, and the plurality of data format types comprises analyzing only data in the sample excerpt that is not included in the header data; wherein analyzing the sample excerpt to determine header data for the data input file comprises: determining that a first row in the sample excerpt does not contain a delimited numeric value; determining that a second row in the sample excerpt following the first row does contain a delimited value; based, at least in part, on determining that the first row does not contain a delimited value and the second row does contain a delimited value, determining that the first row consists of header data
11
wherein the instructions, when executed by the one or more processors, further cause performance of: wherein analyzing the sample excerpt to determine a column delimiter for the data input file further comprises for each candidate column delimiter of the one or more candidate column delimiters: identifying a number of instances of said each candidate column delimiter of the one or more candidate column delimiters in each the plurality of rows; computing a total deviation value for said each candidate column delimiter of the one or more candidate column delimiters; determining that a particular candidate column delimiter comprises a lowest total deviation of the one or more candidate column delimiters and, in response, selecting the particular candidate column delimiter
11
…wherein analyzing the sample excerpt to determine the column delimiter for the data input file comprises:
using the row delimiter, identifying a plurality of rows; identifying, in the plurality of rows, one or more candidate column delimiters;
for each candidate column delimiter of the one or more candidate column delimiters:
identifying a number of instances of the candidate column delimiter in each the plurality of rows; determining a mode of the numbers of instances of the candidate column delimiter in each of the plurality of rows; and computing a total deviation for the candidate column delimiter, the total deviation comprising a sum of deviations of the number of instances of the candidate column delimiter in each of the plurality of rows from the mode of the numbers of instances of the candidate column delimiter in each of the plurality of rows; determining that a particular candidate column delimiter comprises a lowest total deviation of the candidate column delimiters and, in response, selecting the particular candidate column delimiter as the column delimiter…
12
wherein the instructions, when executed by the one or more processors, further cause performance of, using the header data for the data input file, extracting one or more column names for the plurality of columns
14
wherein the instructions, when executed by the one or more processors, further cause performance of, using the header data, extracting one or more column names for the plurality of columns
13
wherein analyzing the sample excerpt to determine a row delimiter for the data input file comprises: storing row delimiter whitelist data comprising a plurality of candidate row delimiters; searching the sample excerpt to locate a particular candidate row delimiter, wherein the particular candidate row delimiter is a first occurrence of any of the plurality of candidate row delimiters; selecting the particular candidate row delimiter as the row delimiter for the data input file
15
wherein analyzing the sample excerpt to determine a row delimiter for the data input file comprises:
storing row delimiter whitelist data comprising a plurality of candidate row delimiter;
searching the sample excerpt to locate a particular row delimiter candidate, wherein the particular candidate row delimiter is a first occurrence of any of the plurality of candidate row delimiters;
selecting the particular row delimiter candidate as the row delimiter for the data input file
14
wherein identifying the one or more candidate column delimiters comprises: identifying the one or more candidate column delimiters in the sample excerpt
16
wherein identifying the one or more candidate column delimiters comprises:
storing column delimiter whitelist data comprising the one or more candidate column delimiters;
identifying the one more candidate column delimiters in the sample excerpt
15
wherein identifying the one or more candidate column delimiters comprises: identifying one or more particular candidate column delimiters in the sample excerpt; determining that a total deviation for the one or more particular column delimiters exceeds a stored deviation threshold and, in response, identifying, as at least one of the one or more candidate column delimiters, one or more symbols in the sample excerpt that are not contained in either the column delimiter whitelist data or the column delimiter blacklist data
17
wherein identifying the one or more candidate column delimiters comprises:
storing column delimiter whitelist data comprising a plurality of particular candidate column delimiters; storing column delimiter blacklist data comprising data identifying one or more symbols that are not candidate column delimiters; identifying one or more particular candidate column delimiters in the sample excerpt; determining that a total deviation for the one or more particular column delimiters exceeds a stored deviation threshold and, in response, identifying, as at least one of the one or more candidate column delimiters, one or more symbols in the sample excerpt that are not contained in either the column delimiter whitelist data or the column delimiter blacklist data
17
wherein analyzing the sample excerpt to determine a column delimiter for the data input file comprises: identifying, in the sample excerpt, one or more symbols following an open quotation and preceding a close quotation; identifying a particular symbol immediately following the close quotation; selecting the particular symbol immediately following the close quotation as the column delimiter
19
wherein analyzing the sample excerpt to determine a column delimiter for the data input file comprises: identifying, in the sample excerpt, one or more symbols following an open quotation and preceding a close quotation; identifying a particular symbol immediately following the close quotation; selecting the particular symbol as the column delimiter



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8, 10-15, 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 10 similarly recite receiving a data input file; selecting a sample excerpt from the data input file, the sample excerpt comprising a subset of the data input file; analyzing the sample excerpt to determine header data for the data input file, determining the header data for the data input file comprising: determining that a first row in the sample excerpt does not contain a delimited numeric value; determining that a second row in the sample excerpt following the first row does contain a delimited value; in response to determining that the first row does not contain a delimited value and the second row does contain a delimited value, determining that the first row consists of the header data for the data input file; analyzing the sample excerpt to determine a row delimiter for the data input file, the row delimiter comprising one or more symbols that delimit each particular row of a plurality of rows in the data input file; using the row delimiter, identifying a plurality of rows from the sample excerpt that is not included in the header data for the data input file; storing column delimiter whitelist data comprising a plurality of particular candidate column delimiters; storing column delimiter blacklist data comprising data identifying one or more symbols that are not candidate column delimiters; identifying one or more particular candidate column delimiters of the plurality of particular candidate column delimiters in the plurality of rows; determining that a total deviation for the one or more particular column delimiters exceeds a stored deviation threshold and, in response, identifying, as one or more candidate column delimiters, one or more symbols in the sample excerpt that are not contained in either the column delimiter whitelist data or the column delimiter blacklist data; using a column delimiter of the one or more candidate column delimiters and the row delimiter to generate a candidate schema for the data input file; using the candidate schema for the data input file, translating the data input file into a plurality of rows and columns; storing, in a database, the plurality of rows that contain a plurality of columns; wherein the method is performed using one or more processors.
The limitations of, selecting a sample excerpt from the data input file, the sample excerpt comprising a subset of the data input file; analyzing the sample excerpt to determine header data for the data input file, determining the header data for the data input file comprising: determining that a first row in the sample excerpt does not contain a delimited numeric value; determining that a second row in the sample excerpt following the first row does contain a delimited value; in response to determining that the first row does not contain a delimited value and the second row does contain a delimited value, determining that the first row consists of the header data for the data input file; analyzing the sample excerpt to determine a row delimiter for the data input file, the row delimiter comprising one or more symbols that delimit each particular row of a plurality of rows in the data input file; using the row delimiter, identifying a plurality of rows from the sample excerpt that is not included in the header data for the data input file; identifying one or more particular candidate column delimiters of the plurality of particular candidate column delimiters in the plurality of rows; determining that a total deviation for the one or more particular column delimiters exceeds a stored deviation threshold and, in response, identifying, as one or more candidate column delimiters, one or more symbols in the sample excerpt that are not contained in either the column delimiter whitelist data or the column delimiter blacklist data; using a column delimiter of the one or more candidate column delimiters and the row delimiter to generate a candidate schema for the data input file; using the candidate schema for the data input file, translating the data input file into a plurality of rows and columns as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, the “selecting” encompass the user observing, analyzing, and/or judging a subset of the sample excerpt. The limitations, “analyzing the sample excerpt”, “determining the header data”, “in response to determining” encompass the user analyzing and judging the sample excerpt in order to determine whether rows contain delimited values and judging that the row without a delimited value contains header data. The limitations, “analyzing the sample”, “identifying a plurality of rows”, “identifying one or more particular candidate column delimiters” encompass the user observing, analyzing, and/or judging the sample excerpt to determine row delimiters and using them to identify rows and candidate column delimiters for the rows. The limitation, “determining that a total deviation” encompasses the user judging that a total deviation value exceeds a stored deviation threshold value, which is a simple comparison of numerical values. The limitation, “using a column delimiter of the one or more candidate column delimiters”, “using the candidate schema for the data input file” encompass the user observing, analyzing, and/or judging, perhaps with the aid of a pen and piece of paper, the sample excerpt to determine a layout of the data based on the row and column delimiters and applying the schema to the file data to translate the file data into rows and columns, which can be written down on the piece of paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1, 10 recite an abstract idea (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – receiving a data input file; storing column delimiter whitelist data comprising a plurality of particular candidate column delimiters; storing column delimiter blacklist data comprising data identifying one or more symbols that are not candidate column delimiters; storing, in a database, the plurality of rows that contain a plurality of columns; wherein the method is performed using one or more processors; one or more processors; one or more storage media; one or more instructions stored in the one or more storage media which, when executed by the one or more processors, cause performance of:. The one or more processors and one or more storage media are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of receiving a data input file; storing column delimiter whitelist data comprising a plurality of particular candidate column delimiters; storing column delimiter blacklist data comprising data identifying one or more symbols that are not candidate column delimiters; storing, in a database, the plurality of rows that contain a plurality of columns represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving a data input file; storing column delimiter whitelist data comprising a plurality of particular candidate column delimiters; storing column delimiter blacklist data comprising data identifying one or more symbols that are not candidate column delimiters; storing, in a database, the plurality of rows that contain a plurality of columns represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claims 1, 10 are not patent eligible.
Claims 2-6, 8, 11-15, 17 depend on claims 1, 10 and include all the limitations of these claims. Therefore, claims 2-6, 8, 11-15, 17 are directed to the same abstract idea and the analysis must proceed to (Step 2A, Prong 2).
Claims 2, 11 similarly recite the additional limitations pertaining to identifying the number of instances of candidate column delimiters, computing a total deviation, determining candidate column delimiter with a lowest deviation, and selecting the candidate column delimiter with the lowest deviation. This judicial exception is not integrated into a practical application. The additional elements represent further mental process steps of counting the number of instances of candidate column delimiters, judging the candidate column delimiter with a lowest deviation, and judging the candidate column delimiter with the lowest deviation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The limitation, computing a total deviation recites a purely mathematical calculation, therefore, it is directed to the mathematical concepts grouping of abstract ideas. These additional steps are considered abstract ideas (mental process and mathematical steps) and do not integrate the judicial exception into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process and mathematical steps. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 1, 10 are not patent eligible.
Claims 3, 12 similarly recite the additional limitations pertaining to extracting column names using header data. This judicial exception is not integrated into a practical application. The additional elements represent further mental process steps of observing header data and judging columns names based on the analyzing of the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 3, 12 are not patent eligible.
Claims 4, 13 similarly recite the additional limitations pertaining to storing row delimiter whitelist data, searching the sample excerpt, and selecting a candidate row delimiter. This judicial exception is not integrated into a practical application. The additional elements represent further mental process steps of observing a sample excerpt and judging a row delimiter. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 4, 13 are not patent eligible.
Claims 5-6, 14-15 recite additional limitations pertaining to identifying candidate column delimiters. This judicial exception is not integrated into a practical application. The additional elements represent further mental process steps of judging column delimiters, judging that the sample excerpt do not contain the candidate column delimiters, and further judging that black-listed symbols are the candidate column delimiters. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 5-6, 14-15 are not patent eligible.
Claims 8, 17 recite additional limitations pertaining to analyzing the sample excerpt to determine candidate column delimiters. This judicial exception is not integrated into a practical application. The additional elements represent further mental process steps of analyzing the sample excerpt to find a open and closed quotation and judging the symbol following the closed quotation as the column delimiter. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 8, 17 are not patent eligible.

Response to Arguments
The following is in response to the amendment filed on 02/15/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pg. 10, applicant argues that the claimed invention provides an improvement.
In response to the preceding argument, examiner respectfully submits that the claims do not mention determining “the most consistent candidate column delimiter” nor do they “increase reliability of column delimiter detection”. Rather, the independent claims only recite determining that a total deviation for the one or more particular column delimiters exceeds a stored deviation threshold. Claims 2, 11 do recite “determining that a particular candidate column delimiter comprises a lowest total deviation of the one or more candidate column delimiters and, in response, selecting the particular candidate column delimiter”. However, the additional elements represent further mental process steps of counting the number of instances of candidate column delimiters, judging the candidate column delimiter with a lowest deviation, and judging the candidate column delimiter with the lowest deviation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The limitation, computing a total deviation recites a purely mathematical calculation, therefore, it is directed to the mathematical concepts grouping of abstract ideas. These additional steps are considered abstract ideas (mental process and mathematical steps) and do not integrate the judicial exception into a practical application (and do not provide any improvements).
Regarding 35 USC 101, on pg. 11, applicant mentions that the examiner acknowledges that claims 4, 8 make the determining of delimiters more efficient.
In response to the preceding argument, examiner respectfully submits that the motivation statement in the office action does not explicitly state or even suggest that claims 4, 8 “make the determining of delimiters more efficient”. The office action merely states why one or ordinary skill in the art would be motivated to combine Elmore with Franck and Paramenter. The applicant’s representative appears to be mischaracterizing the examiner’s office action.
Regarding double patenting, on pg. 11, applicant mentions that a terminal disclaimer would be filed.
In response to the preceding argument, examiner respectfully submits that a terminal disclaimer has not been received by the office for this application.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169